PER CURIAM
The Dry Cleaning Company prosecuted error to the Court of Common Pleas, which court reversed the judgment of the Municipal Court, and entered final judgment in favor of the Dry Cleaning Company for damages in the sum of $500.00.
The entering of final judgment against Bader Elias Zehenni for damages in the sum of $500.00 was error. The Court of Common Pleas should have remanded the case to the Municipal Court for a new trial.
For this error, the judgment of the Court of Common Pleas will be reversed, and the case will be remanded to that court with instructions to remand the case to the Municipal Court of Cincinnati for a new trial and for further proceedings according to law.
ROSS, PJ, and CUSHING, J, concur